Banke, Judge.
The appellee sued in Count 1 of its complaint, to recover on a promissory note and, in Count 2, to collect an overdue account for services rendered. This appeal is from an order granting summary judgment to the appellee on both counts. Held:
1. As to the first count, the appellant corporation argues that reversal is required because Leon May, who allegedly signed the note for the corporation, did not do so in any representative capacity. However, the signature line contains the corporate name followed by the signature of “Leon May, Pres.” “Except as otherwise established the name of an organization preceded or followed by the name and office of an authorized individual is a signature made in a representative capacity.” OCGA § 11-3-403 (3) (Code Ann. § 109A-3 — 403). In addition, the fact that Leon May was authorized to sign the note on the corporation’s behalf was conclusively established by a request for admission to which the appellant failed to respond. See OCGA § 9-11-36 (Code Ann. § 81A-136). Thus, summary judgment was properly entered as to Count 1. See generally Nat. Bank of Ga. v. Hill, 161 Ga. App. 499 (288 SE2d 365) (1982).
2. The appellant’s indebtedness on the account was established in an affidavit submitted by the appellee, which was not controverted in any manner by the appellant.

Judgment affirmed.


Deen, P. J., and Carley J., concur.